Citation Nr: 9909015	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-04 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to an increased (compensable) rating for a 
bilateral foot disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel



INTRODUCTION

The veteran served on active duty from July 1985 to May 1986.  
She was in the active Reserves from 1987 to 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The RO denied service connection for a 
left wrist disorder, denied service connection for a right 
wrist disorder on the basis that the claim was not well-
grounded, and granted service connection for status post 
bilateral bunionectomy with residual chronic pain and right 
calcaneal spur, evaluated as noncompensable from January 31, 
1997, pursuant to Diagnostic Code 5299-5284.

The Board finds that further development is necessary with 
regard to the issue of entitlement to service connection for 
a left wrist disability.  Accordingly, that issue is 
addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  Chronic right wrist disability due to service has not 
been demonstrated.

2.  The medical evidence of record demonstrates that the 
veteran's service-connected foot disabilities are manifested 
by pain on standing and difficulty with balance, productive 
of no more than a moderate degree of residual disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right wrist 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a separate 10 percent rating for status 
post bunionectomy of the left foot with residual chronic pain 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.26, 4.10, 4.40, 
4.71a, Diagnostic Code 5284 (1998).

3. The criteria for a separate 10 percent rating for status 
post bunionectomy of the right foot with residual chronic 
pain and calcaneal spur have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.26, 4.40, 4.71a, Diagnostic Code 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be addressed in this case is 
whether the veteran has submitted well-grounded claims for 
service connection for a right wrist disorder and an 
increased rating for the service-connected bilateral foot 
disability.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
a plausible claim, that is, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than mere 
allegation; the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In order for a claim for service connection 
to be well grounded, there must be competent evidence of 
current disability and of an etiological relationship between 
that disability and service.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  If a claim is not well grounded, the appeal 
must fail with respect to it, and there is no duty to assist 
the claimant further in the development of facts pertinent to 
the claim.  Murphy, 1 Vet. App. at 81.

I.  Service Connection for a Right Wrist Disorder

The Board finds that the veteran's claim of entitlement to 
service connection for a right wrist disorder is not well 
grounded.  The veteran has indicated that she injured her 
right wrist during service.  However, a thorough review of 
the service medical records does not demonstrate that she 
injured her right wrist during service.  The service medical 
records are negative for any complaints of or diagnosis of a 
right wrist disorder.  There are numerous service medical 
records available, including those for the veteran's period 
of active duty in the Navy as well as those for her period of 
duty in the Reserves.  It is not apparent that there are any 
service medical records missing.  

Although the March 1997 VA orthopedic examination report 
demonstrates that the veteran currently may have a right 
wrist disorder, there is no evidence demonstrating that it is 
related to an injury or disease affecting the right wrist 
which was incurred in or aggravated by service.  As noted 
above, in order for a service connection claim to be well 
grounded, there must be competent evidence of current 
disability and of an etiological relationship between that 
disability and service.  In regard to the claim of service 
connection for a right wrist disorder, there is no competent 
evidence of a relationship between any current disability and 
the veteran's service.  Accordingly, there is no evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible and it must be denied.

II.  Increased Rating for a Bilateral Foot Disability

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for a bilateral foot disability 
is plausible and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected bilateral foot disorder.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1998).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the disability ratings of the musculoskeletal 
system, functional loss must be considered.  "The functional 
loss . . . may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion and a part which becomes painful on use 
must be regarded as seriously disabled."  38 C.F.R. § 4.40 
(1998).  

On VA orthopedic examination, in March 1997, the veteran 
complained of bilateral heel pain.  She reported that at the 
end of each day, both her feet are swollen.  The veteran 
stated that she could not walk for prolonged periods of time 
and she could not run at all.  It was indicated she required 
orthotics for her shoes, and used shoes that were very soft-
cushioned.  She reported she slept with her feet elevated at 
all times, and stated that if she did not elevate her legs to 
sleep, she would have so much discomfort in the morning in 
her feet that she would barely be able to walk.  

The examination demonstrated that her feet were not 
appreciably abnormal.  She had some very mild swelling on the 
dorsal aspect laterally of the right foot.  It was noted that 
she was capable of standing, but had pain in her heels when 
standing on her heels, causing her some difficulty with her 
balance.  However, the examiner also noted that there were no 
functional abnormalities.  The veteran had no problem with 
squatting, supination, pronation, or rising on her toes.  She 
had an essentially normal gait.  There was no secondary skin 
or vascular changes noted on either foot.  In addition, there 
was no erythema or ecchymosis.  A radiology report of x-rays 
of the feet, dated in March 1997, demonstrated evidence of 
prior bunionectomy, bilaterally.  The osseous structure were 
well mineralized.  There was a well corticated plantar right 
calcaneal spur.  The diagnoses were status post bilateral 
bunionectomy with residual chronic pain, and right calcaneal 
plantar spur.

The service-connected bilateral foot disability currently is 
rated by analogy to foot injuries under diagnostic code 5284.  
38 C.R.R. § 4.20 (1998).  A 10 percent rating is assigned for 
moderate foot injuries.  A 20 percent rating is warranted 
when there are moderately severe foot injuries.  When there 
are severe foot injuries, a maximum schedular rating of 30 
percent is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  Because there is no medical evidence of service-
connected flatfoot, weak foot, pes cavus, metatarsalgia, 
hallux valgus, hallux rigidus, hammer toe, or malunion of or 
nonunion of the tarsal and metatarsal bones, Diagnostic Codes 
5276 through 5283 are not applicable.

The evidence demonstrates that the veteran has functional 
loss due to pain in each foot, due to the service-connected 
foot disabilities.  At the March 1997 VA orthopedic 
examination, it was noted that the veteran had "pain in her 
heels when standing on her heels causing her some difficulty 
with her balance."  This demonstrates a degree of functional 
loss due to pain.  On this basis, the Board finds that 
competent evidence demonstrates a moderate disability of each 
foot.  The evidence does not demonstrate more than moderate 
disability of the feet.  The March 1997 VA orthopedic 
examination report shows that the veteran had an essentially 
normal gait and had no problems with squatting, supination, 
pronation, or rising on her toes.  Accordingly, the evidence 
supports a separate 10 percent rating for the left foot 
disability and a separate 10 percent rating for the right 
foot disability.

In regard to an extraschedular rating under 38 C.F.R. § 
3.321, the Board must address this issue only in cases where 
it is expressly raised by the claimant or the record before 
the Board contains evidence of "exceptional or unusual" 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VA O.G.C. Prec. 
Op. 6-96 (August 16, 1996).  In this case, the record before 
the Board does not contain evidence of "exceptional or 
unusual" circumstances that would preclude the use of the 
regular rating schedule.  The evidence does not demonstrate 
that she has had frequent periods of hospitalizations due to 
her service-connected foot disability.  In addition, there is 
no evidence of record that the veteran's foot disability has 
markedly interfered with her employment.

The Board notes that because the veteran is entitled to a 
separate, compensable rating for each foot disability, the 
bilateral factor is applicable, pursuant to 38 C.F.R. § 4.26.  
Accordingly, when the RO implements this Board decision, it 
must also apply the bilateral factor in determining the 
monetary award for the veteran's service-connected 
disabilities.


ORDER

The appeal for service connection for a right wrist 
disability is denied.

A separate 10 percent evaluation for status post left foot 
bunionectomy with residual chronic pain is granted, subject 
to the laws and regulations that govern the payment of 
monetary awards.

A separate 10 percent evaluation for status post right foot 
bunionectomy with residual chronic pain and calcaneal spur is 
granted, subject to the laws and regulations that govern the 
payment of monetary awards.


REMAND

The veteran has noted that she injured her left wrist during 
service.  She has indicated that her current left wrist 
disorder is due to the left wrist injuries she sustained 
during service.

The service medical records demonstrate that she sustained 
trauma to her left hand in October 1985 when she fell off a 
horse.  It was noted that she had a possible left navicular 
fracture.  However, several x-ray reports were negative.  The 
veteran's left wrist was in a cast for five weeks.  After a 
third x-ray was negative for a fracture, the assessment was 
probable tendon sprain.  The veteran also injured her left 
wrist in January 1986 when she dropped a case of soda on her 
left wrist.  X-rays were negative and the assessment was left 
wrist contusion.

The examiner at the VA orthopedic examination in March 1997 
examined the veteran's hands and noted that the veteran had 
brought some service medical records which were reviewed.  
The examiner noted that a service medical record of an x-ray 
report suggested a possible left navicular fracture.  The 
examiner rendered a diagnosis of left carpal tunnel syndrome.  
However, the examiner did not provide a medical opinion as to 
whether there was any nexus between the left wrist injury in 
service and the current left wrist disorder.  In addition, it 
appears that the examiner may not have had all of the 
veteran's service medical records to review.  The March 1997 
VA examination of the veteran's hands also appears to be 
inadequate in that the examination report indicates that x-
rays of the hands were to be ordered and the evidence of 
record does not contain a radiology report of x-rays of the 
veteran's hands and wrists.

Accordingly, the issue of service connection for a left wrist 
disability is REMANDED to the RO for the following action:

1.  The RO should provide the veteran 
with another opportunity to submit any 
additional argument or evidence in regard 
to her claim for service connection for a 
left wrist disability.  If any additional 
evidence is identified, the RO must take 
the appropriate steps to attempt to 
obtain that evidence and associate it 
with the veteran's claims file.

2.  The RO should arrange for the veteran 
to be scheduled for another VA orthopedic 
examination of her left hand and wrist.  
The RO must make the veteran's claims 
file available to the examiner to review 
prior to examining the veteran.  The 
examiner must note on the examination 
report that the veteran's claims file was 
reviewed.  All appropriate tests and 
studies should be completed, to include 
x-rays of the left wrist.  All radiology 
reports should be associated with the 
examination report.  The examiner should 
review all test results prior to 
rendering a diagnosis.  Based on the 
examination and a review of the records 
in the veteran's claims file, the 
examiner should assess the nature, 
etiology, severity and manifestations of 
the veteran's left wrist disorder.  The 
examiner is requested to proffer an 
opinion, with supporting analysis, as to 
the likelihood that the veteran's current 
left wrist disorder was caused by or 
aggravated by any injury to the wrist in 
service.

3.  After the above has been completed to 
the extent possible, the RO should 
readjudicate the issue of entitlement to 
service connection for a left wrist 
disability.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued and the veteran 
and her representative afforded an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
on the part of the veteran is required until she receives 
further notice.  By this remand, the Board intimates no 
opinion, either legal or factual, as to any ultimate outcome 
warranted.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 



- 2 -


